DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicants request for continued examination filed on 12/17/2020.
Claims 1 and 21-42 are pending. 
Claims 1 and 29 are independent. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant's argu the scope of the independent claims can’t be determined due to the 112 rejection.  No true weight will be given to the newly added limitations but for prior art purposes, the new limitations will be interpreted as with the last limitation that if the prior art teaches at least one of either “the second motor control device generates a third torque command preliminary set by the rotation controller and stops the motor connected to the second control device 
“each of the motor control devices further includes a dynamic brake circuit that is activated to disconnect electrification to a corresponding one of the motors to stop the motor” it will read on the claim; and that the communication controller and rotation controller will be referred to the first control device and second control device.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first control device" and "first motor controller" and the "second control device" and "second motor controller" which are 2 separate first and second control devices/controllers  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 29 recites the limitation “the second motor control device generates a third torque command preliminary set by the rotation controller and stops the motor connected to the second control device by applying a second control torque when the communication controller detects the failure of the reception of the second command signal, the second control torque corresponding to the third torque command” and then recites “or each of the motor control devices further includes a dynamic brake circuit that is activated to disconnect electrification to a corresponding one of the motors to stop the motor”.  This limitation is unclear because the last limitation if followed by “or” and it can’t be determined which other limitation is in the part of “either or”.  It is confusing how to interpret the claim.
nd last line of p. 2 & line 8 of p. 3, “rotation controller” in line 6 of p.3 and “the motor” in line 7 p. 3 and should be either referring to the first control device or the second control device.
Claim 23 recites “first control device” and “first motor controller” and “second control device” and “second motor controller” but there is not two separate first and second control devices/controllers shown in the drawings.  It appears they are referring to the same claimed subject matter and they essentially perform the same functions. It will be interpreted as the same device. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-27 and 29-31, 33-34 and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2011/0297070) in view of Ito et al. (US 2014/0354197).

Re claim 1, Riggs teaches (Figures 3 and 25) a multiaxial motor control system configured to control motors for a plurality of shafts included in a multiaxial machine (para 62), the multiaxial motor control system comprising:
a plurality of motor control devices (28, 34 and 40; para 76) each configured to drive a corresponding one of the motor (para 62; “actuated by separate motors for independent control and movement”); (28, 34 and 40) generates a first torque command based on a first command signal (para 62), and stops each of the motors by applying a first braking torque corresponding to the first torque command (para 87); and
a controller (48) having network connection with the plurality of motor control devices (28, 34 and 40) the controller being connected with a ring network or a line network (Fig. 3), transmitting a second command signal (commands a stop) when the controller controls the plurality of motor control devices and transmitting the first command signal (para 90) to control the plurality of motor control devices when the controller detects a failure of the plurality of motor control devices or a failure of the ring network or a line network (para 76, 117, and 119-120), wherein
each of the motor control devices includes
a communication controller (28, 34 and 40) configured to receive the second command signal, transmit the received second command signal, and determine whether or not the command signal is received normally (para 76 and 121; “After evaluating potential solutions, a loss of communication protection algorithm can be implemented on each motor controller”),
a rotation controller (28, 34 and 40) configured to generate a second torque command for operation of the corresponding one of the motors (para 148; “implemented for performing speed or torque control”), and
a drive unit (32, 38 and 44) configured to generate a drive voltage for electrification to drive the corresponding one of the motors in accordance with the second torque command (para 76 and 127; modifies the speed and power output that is outputted to the motors 30, 36 and 42; and in case of a fault, the system is stopped, and then reset and started back up), 
but fails to explicitly teach wherein the plurality of motor control devices includes at least one first motor control device provided at a signal receiving side of a location of a failure in the network, and 

the plurality of motor control devices further includes a second motor control device provided at the signal receiving side of the location of the failure in the network, the second motor control device being connected to the first motor control device in a series connection in the network, and
the second motor control device generates a third torque command preliminary set by the rotation controller and stops the motor connected to the second control device by applying a second control torque when the communication controller detects the failure of the reception of the second command signal, the second control torque corresponding to the third torque command, or
each of the motor control devices further includes a dynamic brake circuit that is activated to disconnect electrification to a corresponding one of the motors to stop the motor.
Ito teaches (Figure 1) wherein the plurality of motor control devices (3 is a plurality) includes at least one first motor control device provided at a signal receiving side of a location of a failure in the network (para 22), and 
the first motor control device (3) disconnects electrification to the motors connected to the first motor control device (para 23), when the communication controller detects failure in reception of the second command signal (para 23),
the plurality of motor control devices further includes a second motor control device (3) provided at the signal receiving side of the location of the failure in the network (para 23), the second motor control device being connected to the first motor control device in a series connection in the network (Fig. 1), and
the second motor control device generates a third torque command preliminary set by the rotation controller and stops the motor connected to the second control device by applying a second control 
each of the motor control devices further includes a dynamic brake circuit (para 97) that is activated to disconnect electrification to a corresponding one of the motors to stop the motor (para 97).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Riggs with that taught by Ito decelerate the motor if a failure occurs (see Ito, para 8).

Re claim 21, Riggs in view of Ito teaches the multiaxial motor control system of claim 1, wherein the plurality of motor control devices further includes a second motor control device (see Ito; 3) at the signal receiving side of a location of a failure in the network (see Ito; para 22), and
the second motor control device (see Ito; 3) generates third torque command preliminary set by the rotation controller and stops the motor connected to the second control device by applying a second control torque when the communication controller detects the failure of the reception of the second command signal, the second control torque corresponding to the third torque command (see Ito; para 22-23).

Re claim 22, Riggs in view of Ito teaches the multiaxial motor control system of claim 21, wherein each of the motor control devices further includes a dynamic brake circuit (see Ito; para 97) that is activated when electrification to a corresponding one of the motors is disconnected to stop the motor (see Ito; para 97).

Re claim 23, Riggs in view of Ito teaches the multiaxial motor control system of claim 1, further including:
(see Riggs; 34) at a signal transmitting side of a location of a failure in the network (see Riggs; para 76), and
a plurality of first motor controllers including the first motor controller (see Riggs; Fig. 3), wherein
each of the plurality of first motor controllers disconnects electrification to the each of the motors connected to the first motor control device (see Riggs; para 117), when the communication controller detects failure in reception of the second command signal (see Riggs; para 117), and
the second motor controller generates the first torque command (see Riggs; 34, para 76) when the second motor controller receives the first command signal, the first command signal being output when the controller detects the failure (see Riggs; 34, para 76 and 117).

Re claim 24, Riggs in view of Ito teaches the multiaxial motor control system of claim 23, wherein each of the motor control devices further includes a dynamic brake circuit (see Ito; para 97) that is activated when electrification to a corresponding one of the motors is disconnected to stop the motor (see Ito; para 97).

Re claim 25, Riggs in view of Ito teaches the multiaxial motor control system of claim 1, wherein the communication controller transmits a response signal to the controller (see Riggs; para 117), and
the controller outputs the first command signal when the controller detects a failure of a reception of the response signal (see Riggs; 34, para 117).

Re claim 26, Riggs in view of Ito teaches the multiaxial motor control system of claim 25, wherein each of the motor control devices further includes a dynamic brake circuit (see Ito; para 97) that is activated when electrification to a corresponding one of the motors is disconnected to stop the motor (see Ito; para 97).

Re claim 27, Riggs in view of Ito teaches the multiaxial motor control system of claim 1, wherein each of the motor control devices further includes a dynamic brake circuit (see Ito; para 97) that is activated when electrification to a corresponding one of the motors is disconnected to stop the motor (see Ito; para 97).

Re claim 29, Riggs teaches (Figures 3 and 25) a multiaxial motor control system configured to control motors for a plurality of shafts included in a multiaxial machine (para 62), the multiaxial motor control system comprising:
a plurality of motor control devices (28, 34 and 40; para 76) each configured to drive a corresponding one of the motor (para 62; “actuated by separate motors for independent control and movement”); the plurality of the motor control devices (28, 34 and 40) generate a first torque command based on a first command signal (para 62), and stops each of the motors for the plurality of shafts by applying a first braking torque corresponding to the first torque command (para 87); and
a controller (48) connected with the plurality of the motor control devices (28, 34 and 40) by a ring network or a line network (Fig. 3), the controller being configured to transmit a second command signal (commands a stop) when the controller drives the plurality of motor control devices and transmit the first command signal (para 90) when the controller detects a failure of the plurality of motor control devices or a failure of the network (para 76, 117, and 119-120), wherein
each of the plurality of the motor control devices includes
a communication controller (28, 34 and 40) configured to receive the second command signal, transmit the received second command signal, and determine whether or not the second command signal is received normally (para 76 and 121; “After evaluating potential solutions, a loss of communication protection algorithm can be implemented on each motor controller”),
(28, 34 and 40) configured to generate a second torque command for operation of the each of the motors (para 148; “implemented for performing speed or torque control”), and
a drive unit (32, 38 and 44) configured to generate a drive voltage for electrification to drive the corresponding one of the motors based on the second torque command (para 76 and 127; modifies the speed and power output that is outputted to the motors 30, 36 and 42; and in case of a fault, the system is stopped, and then reset and started back up), 
but fails to explicitly teach wherein the plurality of motor control devices includes a first motor control device at a signal receiving side of a location of a failure in the network, 
and the first motor control device continues to operate the motors connected with the first motor control device by applying a second driving torque based on the second command signal which is received normally before the detection of the failure, and stops a motor connected with the first motor control device by applying a third braking torque at a predetermined time after a beginning of the operation to continue, when the communication controller detects the failure of a reception of the second command signal, or
each of the motor control devices further includes a dynamic brake circuit that is activated to disconnect electrification to a corresponding one of the motors to stop the motor.
Ito teaches (Figure 1) wherein the plurality of motor control devices (3 is a plurality) includes a first motor control device at a signal receiving side of a location of a failure in the network (para 22), 
and the first motor control device (para 23), continues to operate the motors connected with the first motor control device by applying a second driving torque based on the second command signal which is received normally before the detection of the failure, and stops a motor connected with the first motor control device by applying a third braking torque at a predetermined time after a beginning of the operation to continue (para 23), when the communication controller detects the failure of a reception of the second command signal, or
(para 97) that is activated to disconnect electrification to a corresponding one of the motors to stop the motor (para 97).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Riggs with that taught by Ito decelerate the motor if a failure occurs (see Ito, para 8).

Re claim 30, Riggs in view of Ito teaches the multiaxial motor control system of claim 29, wherein the plurality of motor control devices includes a second motor control device (see Riggs; 34) at signal transmitting side of a location of a failure in the network (see Riggs; Fig. 3), and
the second motor control device (see Riggs; 34) generates the first torque command based on the first command signal (see Riggs; para 76), when the communication controller receives the first command signal, and stops the motor connected with each of the second control devices (see Riggs; para 76).

Re claim 31, Riggs in view of Ito teaches the multiaxial motor control system of claim 30, wherein the predetermined time is preset in each of the motor control devices as a time from a start of the continuous operation until the braking torque (see Ito; para 97) set in the rotation controller is output and the corresponding one of the motors is stopped (see Ito; para 97).

Re claim 33, Riggs in view of Ito teaches the multiaxial motor control system of claim 30, wherein a total amount of a sum of an amount of the first braking torque of the second motor control device and a sum of an amount of the third braking torque of the first motor control device is equal to or less than allowable maximum braking torque of the multiaxial motor control system (see Ito; para 97).

Re claim 34, Riggs in view of Ito teaches the multiaxial motor control system of claim 29, wherein the predetermined time is preset in each of the motor control devices as a time from the start of the continuous operation until the braking torque (see Ito; para 97) set in the rotation controller is output and the corresponding one of the motors is stopped (see Ito; para 97).

Re claim 36, Riggs in view of Ito teaches the multiaxial motor control system of claim 29, wherein a sum of an amount of the third braking torque of the first motor controllers is equal to or less than allowable maximum braking torque of the multiaxial motor control system (see Ito; para 97).

Re claim 37, Riggs in view of Ito teaches the multiaxial motor control system of claim 1, wherein the dynamic brake circuit includes a plurality of switches and a plurality of resistors (see Ito; para 97; mechanical brake), each of the switches and each of the resistors corresponding to each of respective phases of each of the motors (see Ito; para 97; mechanical brake).

Re claim 38, Riggs in view of Ito teaches the multiaxial motor control system of claim 37, wherein each of the plurality of the switches is switched ON or OFF in accordance with third stop command from communication controller (see Ito; para 97; mechanical brake).

Re claim 39, Riggs in view of Ito teaches the multiaxial motor control system of claim 37, wherein each of the plurality of the switches has a first end connected to an input port for drive voltage of corresponding coil of the motor and a second end connected to a first end of corresponding resistor (see Ito; para 97; mechanical brake), and second ends of the plurality of the resistors are connected with each other . (see Ito; para 97; mechanical brake)

Re claim 40, Riggs in view of Ito teaches the multiaxial motor control system of claim 29, wherein the dynamic brake circuit includes a plurality of switches and a plurality of resistors (see Ito; para 97; mechanical brake), each of the switches and each of the resistors corresponding to each of respective phases of each of the motors (see Ito; para 97; mechanical brake).

Re claim 41, Riggs in view of Ito teaches the multiaxial motor control system of claim 29, wherein each of the plurality of the switches is switched ON or OFF in accordance with third stop command from communication controller (see Ito; para 97; mechanical brake).

Re claim 42, Riggs in view of Ito teaches the multiaxial motor control system of claim 29, wherein each of the plurality of the switches has a first end connected to an input port for drive voltage of corresponding coil of the motor and a second end connected to a first end of corresponding resistor (see Ito; para 97; mechanical brake), and second ends of the plurality of the resistors are connected with each other (see Ito; para 97; mechanical brake).



Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2011/0297070) in view of Ito et al. (US 2014/0354197) as applied to claim 1 above, and further in view of Yoshino (US 2001/0024062).

Re claim 28, Riggs in view of Ito teaches the multiaxial motor control system of claim 1, wherein
the plurality of motor control devices includes a second motor control device (see Riggs; 34) and a third motor control device (see Riggs; 40), the second motor control device being positioned at a signal (see Riggs; Fig. 3), and the third motor control device being positioned at the signal receiving side of a location of a failure in the network (see Riggs; Fig. 3),
the second motor control device generates the first torque command (see Riggs; para 76) and stops the motors connected to the second motor control devices by applying the first braking torque corresponding to the first torque command when the controller receive the first command signal (see Riggs; para 117), the first command signal being output when the controller detects the failure (see Riggs; para 117),
the third motor control device generates third torque command which is preliminary set by the rotation controller (see Riggs; para 117) and stops motor connected to the third motor control devices by applying second braking torque corresponding to the third torque command (see Riggs; para 76), but fails to explicitly teach and a sum of an amount of the first braking torque and an amount of the second braking torque is equal to or less than allowable maximum braking torque of the multiaxial motor control system (see Riggs; para 76).
Yoshino teaches (Figure 1) and a sum of an amount of the first braking torque (Tb) and an amount of the second braking torque (Ta) is equal to or less than allowable maximum braking torque (Tq) of the multiaxial motor control system (see Yoshino; para 18).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Riggs with that taught by Ito further with that taught by Yoshino to achieve the desired braking (see Yoshino, para 12).



s 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2011/0297070) in view of Ito et al. (US 2014/0354197) as applied to claim 31 above, and further in view of Sugie et al. (US 2013/0285589).

Re claim 32, Riggs in view of Ito teaches the multiaxial motor control system of claim 31, but fails to explicitly teach wherein the predetermined time is set to be k times of a reference period for transmission of the command signal by the controller, where k is a natural number.
Sugie teaches wherein the predetermined time is set to be k times of a reference period for transmission of the command signal by the controller, where k is a natural number (para 78).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary s kill in the art, to modify that taught by Riggs with that taught by Ito further with that taught by Sugie to execute commands without affecting a command operation that is currently performed even when command communication is failed (see Sugie, para 10).

Re claim 35, Riggs in view of Ito teaches the multiaxial motor control system of claim 34, but fails to explicitly teach wherein the predetermined time is set to be k times of a reference period for transmission of the command signal by the controller, where k is a natural number.
Sugie teaches wherein the predetermined time is set to be k times of a reference period for transmission of the command signal by the controller, where k is a natural number (see Sugie, para 78).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary s kill in the art, to modify that taught by Riggs with that taught by Ito further with that taught by Sugie to execute commands without affecting a command operation that is currently performed even when command communication is failed (see Sugie, para 10).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846